Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie T. Shelton appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing Shelton’s civil complaint in part, and granting the Commissioner’s motion to remand. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shelton v. Astrue, No. 5:12-cv-00009-MFU-JGW (W.D.Va. filed Feb. 15, 2013; entered Feb. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.